United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 05-1617
                                 ________________

United States of America,                   *
                                            *
             Appellant,                     *
                                            *      Appeal from the United States
      v.                                    *      District Court for the
                                            *      Southern District of Iowa.
Jeffrey Allen McDonald,                     *
                                            *      [UNPUBLISHED]
             Appellee.                      *

                                 ________________

                            Submitted: February 14, 2008
                                Filed: March 4, 2008
                                ________________

Before BYE, BEAM and GRUENDER, Circuit Judges.
                         ________________

PER CURIAM.

      This case is before us on remand from the United States Supreme Court for
reconsideration in light of Gall v. United States, 552 U.S. ---, 128 S. Ct. 586 (Dec. 10,
2007). After reconsidering McDonald’s sentence as directed by the Supreme Court,
we affirm the district court’s sentence of 132 months’ imprisonment.
       The Government appealed to this court the sentence pronounced by the district
     1
court after McDonald’s plea of guilty to two counts of attempting to manufacture
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B) and one count
of creating a substantial risk of harm to human life while manufacturing a controlled
substance in violation of 21 U.S.C. § 858. The district court calculated an advisory
sentencing guidelines range of 262 to 327 months and sentenced McDonald to 132
months’ imprisonment. This court vacated McDonald’s sentence and remanded for
resentencing because the factors considered by the district court did not “constitute
the type of compelling justifications necessary to justify a variance of the magnitude
awarded here.” Further discussion of the underlying facts in this matter may be found
at United States v. McDonald, 461 F.3d 948 (8th Cir. 2006), vacated, 552 U.S. ---, 128
S. Ct. 856 (Jan. 7, 2008).

       In Gall, the Supreme Court reiterated that we must review a district court’s
sentence under an abuse-of-discretion standard. Gall, 128 S. Ct. at 597. In
conducting this review, we must “first ensure that the district court committed no
significant procedural error . . . [and] then consider the substantive reasonableness of
the sentence imposed.” Id. “The fact that [we] might reasonably have concluded that
a different sentence was appropriate is insufficient to justify reversal of the district
court.” Id.

       Furthermore, the Supreme Court “rejected ‘an appellate rule that requires
“extraordinary” circumstances to justify a sentence outside the Guidelines range.’”
United States v. McGhee, --- F.3d ---, 2008 WL 141168, at *1 (8th Cir. Jan. 16, 2008)
(per curiam) (quoting Gall v. United States, 552 U.S. ---, 128 S. Ct. 586, 595 (Dec. 10,
2007)). “[W]e understand the Court’s opinion in Gall also to preclude a requirement
of ‘extraordinary circumstances’ to justify an ‘extraordinary variance,’ for that was


         1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -2-
the only type of sentence outside the guidelines range to which this court had applied
an ‘extraordinary circumstances’ requirement.” Id. “Now bound by Gall, our
standard of review is more deferential than when we employed the ‘extraordinary
circumstances’ method.” United States v. Braggs, 511 F.3d 808, 812 (8th Cir. 2008).

       In our previous opinion, we found that the district court’s grant of a 130-month
variance to McDonald was based on McDonald’s work history and the district court’s
estimation of his likelihood of recidivism based on his age and the United States
Sentencing Commission Recidivism Study. We held that these reasons were not
“sufficient to support the extraordinary sentence reduction.” McDonald, 461 F.3d at
953. The district court also considered McDonald’s criminal history, his addiction to
methamphetamine and his mental health problems, the need for treatment and
rehabilitation, his daughter’s death, his employment history, and the need to protect
the public and impose a sentence that would minimize the likelihood of future
criminal conduct. Under the “more deferential” abuse-of-discretion review outlined
by the Supreme Court in Gall, we now find that the district court did not abuse its
discretion in sentencing McDonald to 132 months’ imprisonment. Accordingly, we
affirm McDonald’s sentence.
                         ______________________________




                                         -3-